Citation Nr: 0117678	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 8, 1972 to 
December 8, 1972.

In an October 1975 rating decision, the RO denied service 
connection for a left shoulder separation.  The veteran was 
notified of the RO's decision and of his appellate rights in 
a letter dated in the same month but he did not file a timely 
appeal.  In a March 1998 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder separation.  The veteran filed a timely appeal.

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in May 2001.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left 
shoulder injury in October 1975 and the veteran did not file 
a timely appeal.

2.  New evidence received in support of the current petition 
to reopen the claim for service connection for residuals of a 
left shoulder injury is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.


CONCLUSIONS OF LAW

1.  The October 1975 denial of service connection for 
residuals of a left shoulder injury is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for residuals of a 
left shoulder injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.15(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveals that on 
report of medical history completed in conjunction with the 
entrance examination, the veteran indicated that he had had 
problems with both arms.  The entrance examination was 
negative for any findings, diagnoses, or treatment of the 
left arm.  In a November 1972 treatment record, the veteran 
stated that he injured his left shoulder about six weeks ago 
while playing football.  The impression was AC separation of 
the left shoulder.  In a November 1972 medical board 
proceeding the veteran was determined to be medically unfit 
for enlistment due to a grade III left shoulder AC 
separation.  It was noted that the condition was not incurred 
in the line of duty and that it had existed prior to service.  
It was also determined that the condition had not been 
aggravated by active duty.  

The veteran initially filed his claim for residuals of a left 
shoulder separation in September 1975.  

In an October 1975 rating decision, the RO denied service 
connection for residuals of a left shoulder separation on the 
basis that the service medical records showed that the 
veteran was discharged from service on the basis that he had 
injured his left shoulder several weeks prior to enlistment 
and that there was no evidence of aggravation during service.  
The veteran was notified of the RO's decision and of his 
appellate rights by a letter dated in the same month, but he 
did not file a timely appeal.

The veteran filed a petition to reopen his claim for a left 
shoulder disability in February 1998.

In a March 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of a left shoulder 
disability.  The veteran filed a timely appeal.

In a January 1999 statement, the veteran stated that he 
injured his left shoulder while he was in service.

A VA radiology report dated in February 1999 of the left 
shoulder revealed the presence of extensive exostosis 
abnormalities projecting from the lateral and inferior 
margins of the left clavicle which could correlate with 
impingement syndrome with no evidence of fracture or 
dislocation.

In a May 1999 statement, the veteran indicated that in an 
April 1999 X-ray of the left shoulder, it was revealed that 
there were two old breaks in his shoulder which the Army 
forgot to mention.

In a May 2000 supplemental statement of the case, the RO 
noted that it had attempted to obtain the April 1999 X-ray 
referred to by the veteran in his May 1999 statement, 
however, the evidence that was received was a duplicate copy 
of the VA February 1999 radiology report.

A statement of support dated in May 2000 was received from a 
former head coach at the veteran's high school.  The coach 
stated that he has known the veteran since seventh grade to 
the present time and that the veteran had participated in 
junior high and varsity football.  He stated that during 
those times, he never recalled that the veteran had an injury 
that was serious and that caused him to miss a significant 
amount of playing time.

At a May 2001 video-conference hearing before the undersigned 
Member of the Board, the veteran testified that while he was 
in basic training in service, the veteran was called out into 
formation in the middle of the night for disciplinary action.  
The veteran was in the middle of what was basically a push-up 
position when the sergeant stepped on his back and this was 
when the veteran felt his shoulder go out.  He stated that 
the next morning, he requested to go on sick call and when 
the shoulder was X-rayed, an AC separation of the left 
shoulder was found.  The veteran's friend testified that he 
has known the veteran for 41 years and that he went to high 
school with him.  He stated that he did not recall that the 
veteran had hurt his left shoulder at any time prior to his 
entrance into service.

II.  Analysis

The question of the veteran's entitlement to service 
connection for residuals of a left shoulder injury previously 
was considered and denied.  In October 1975, the RO 
determined, in pertinent part, that the evidence revealed 
that the veteran had injured his shoulder several weeks prior 
to service and that there was no evidence of aggravation of 
the shoulder during service.  The evidence then of record 
consisted solely of the veteran's service medical records. 

The veteran was notified of the RO's denial in October 1975.  
The veteran did not file an appeal.  Hence, the October 1975 
denial became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302. 20.1103 (2000).  The appeal as 
to the claim for service connection for residuals of a left 
shoulder injury arose following the denial of the veteran's 
attempt to reopen the claim in March 1998.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the final October 1975 denial, evidence associated with 
the claims file consists of a February 1999 radiology report 
from the VA Medical Center (VAMC) in Huntington, West 
Virginia; various statements submitted by the veteran in 
support of his claim; a statement from the veteran's former 
high school coach dated in May 2000 and testimony provided by 
the veteran and a friend at the May 2001 video-conference 
hearing. 

While the newly received February 1999 radiology report 
documents the presence of a left shoulder condition, there is 
no significant finding(s) regarding the presence of a 
shoulder disorder which is in any way related to the 
appellant's period of service.  Accordingly, this report is 
not material to the question of whether any current left 
shoulder disorder is related to military service.  

As regards the veteran's own statements and testimony, the 
Board notes that he is certainly competent to report 
continuity of left shoulder problems from his period of 
service to the present time.  In this regard, the Board notes 
that the medical evidence in service indicates that the 
veteran injured his left shoulder prior to entry into 
service.  The veteran has not provided any medical evidence 
to the contrary.  In any event, the Board emphasizes that as 
a layperson not shown to possess appropriate medical training 
and expertise, he is not competent to offer a medical opinion 
regarding any relationship between current left shoulder 
pathology and his military service or any incident therein.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Likewise, the Board has considered the statement from the 
veteran's former high school coach dated in May 2000, in 
which he indicated that he never recalled the veteran to have 
had an injury that was serious during junior high and varsity 
football (as the veteran had stated that he joined the 
service at the age of 17); and the May 2001 testimony from 
the veteran's friend, in which he asserted that he had known 
the veteran to have had a shoulder injury prior to service.  
These statements are "new" in the sense that they were not 
previously before agency decision makers.   However, like the 
veteran, neither the veteran's former coach or friend is 
shown to possess appropriate medical training and expertise 
and is not competent to render an opinion on a medical 
matter, such as the diagnosis and/or etiology of a 
disability.  Id.  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, where, 
as here, resolution of these issues turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board determines that new and 
material evidence since the RO's October 1975 denial has not 
been added to the record; hence, the criteria for reopening 
the claim for service connection for residuals of a left 
shoulder injury have not been met and the October 1975 
decision remains final.

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (to be codified 
at 38 U.S.C. § 5103A(f)).  Because the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist and notification 
provisions of the Act are applicable to this issue.  

In any event, however, the Board would emphasize that it is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
this claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the veteran has been 
informed of the evidence necessary to complete his petition 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  To this extent, then, any duties owed the 
veteran that do not specifically emanate from the Act have 
been met. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for residuals of a left 
shoulder injury, the appeal as to that issue is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

